The opinion of the Court was delivered by
Sergeant, J.
This is a contest for the year’s rent between the purchaser of the land at sheriff’s sale, and the .assignee of the debtor. After judgment obtained against the debtor, he made a lease for a year at a rent of $575. No time being stipulated for the payment of rent, it was by law payable at the end of one year, and not before, rent being in its nature a reditus or return for the enjoyment of the annual profits of the land. The purchaser’s title under such judgment is paramount to the lease, and it is at his option, by the 119th section of the Act of 16th of June 1836, to disaffirm the lease, or to affirm it, and avail himself of the legal rights and remedies of the former owner to recover the rent. The assignment of the current rent before it was due, by the former owner, might have been binding on him, had his title to the land continued; but it is invalid as against the purchaser under a previous judgment against him. He is substituted (if he pleases) as . landlord. The accruing rent runs with the land, and cannot be separated from it by the act of the debtor, before it is due, as against the purchaser under the judgment. The right to the current rent is a mere contingency, made indefeasibly subject to the will of the subsequent purchaser at sheriff’s sale, by the Act of 1836. The Act prohibits the payment of the rent in advance, where such has not been the express stipulation; and the right to sell and assign the rent in advance, would produce the same effect as payment of it in advance. The decree of the court below is, therefore, to be affirmed.
Decree affirmed.